Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. “An Integrated Passive Phase-Shift Keying Modulator for Biomedical Implants With Power Telemetry Over a Single Inductive Link”.
Regarding claim 13, Jiang discloses a method comprising: 
providing a series of measurement (“downlink data transmission” OOK demodulator and operation of Stimulation & Recording Unit and Implant Measurement Unit) and transmission (“uplink” PPSK operation) phases (Fig 7), wherein during the measurement phase, the method further comprises: 

comparing a voltage (C in Fig. 8 (a) and (b)) that is based on the input (data include A0, A1, A2, A3) that is received over time to a threshold (Vhi, Vlow); 
triggering (Send Data, in PPSK Operation) the transmission phase in which a control signal (A0, A1, A2, A3 see section C Monostable) is provided to facilitate discharge (ID) of the voltage in response to satisfaction of the threshold (Fig. 8 (b)); and evaluating the transmission phases to determine an estimate of the input that is based on the measured parameter (MCU, Page. 71, section B External Transmitter).  
Regarding claim 1, Jiang discloses an apparatus (Fig. 6) comprising: an electrical energy store (C in Fig. 8(a) and (b)) configured to receive an input (data) based on a measured parameter (measured value) during a measurement phase (“downlink data transmission” OOK demodulator and operation of Stimulation & Recording Unit and Implant Measurement Unit) of a series of measurement and transmission (“uplink” PPSK operation)  phases; comparison circuitry (AND and OR logics in Fig. 8 (a)) configured to compare a voltage (C in Fig. 8 (a) and (b)) that is based on the input that hi, Vlow); and control circuit generation circuitry (Implant Management Unit, Control Logic, M1, M2) configured to provide a control signal (A0, A1, A2, A3 see section C Monostable) at least partially in response to satisfaction of the threshold to trigger (Send Data) a transmission phase in which the voltage is discharged (ID), wherein an estimate of the input that is based on the measured parameter is defined by the transmission phases (MCU, Page. 71, section B External Transmitter).  
 Regarding claim 9, Jiang discloses an apparatus (Fig 6) comprising: a primary circuit (Transmitter); and a secondary circuit (Implant) inductively (k) coupled to the primary circuit in order to receive energy from the primary circuit, wherein the secondary circuit comprises: a resonant circuit L2, C2) configured to receive energy (Power) from the primary circuit during a series of measurement (“downlink data transmission” OOK demodulator and operation of Stimulation & Recording Unit and Implant Measurement Unit) and transmission (“uplink” PPSK operation data transmission) phases; a sensor (Stimulation & Recording Unit) configured to provide an input (data) based on a measured parameter (data value) during a measurement phase (“downlink data transmission” OOK demodulator and hi, Vlow); and control circuit generation circuitry (Implant Management Unit, Control Logic, M1, M2)  configured to provide a control signal (A0, A1, A2, A3 see section C Monostable) at least partially in response to satisfaction of the threshold to trigger (Send Data) a transmission phase in which the voltage is discharged (ID) and a voltage of the primary circuit is correspondingly increased (increased voltage wave of Vc1 shown in Fig 4).  
Regarding claim 2, Jiang discloses an apparatus (Fig 6) comprising a resonant circuit (L2, C2) configured to be inductively coupled to a primary circuit (Transmitter) and to receive energy from the inductively (k) coupled primary circuit (L1) during the measurement phase, and wherein the resonant circuit comprises an inductor (L2) configured to be inductively coupled to the primary circuit and a first capacitor (C2) disposed in parallel with the inductor.  

Regarding claim 6, Jiang discloses and implies an apparatus wherein the estimate of the input that is based on the measured parameter is also based upon the threshold and a capacitance of the electrical energy store.  
Regarding claim 7, Jiang discloses and implies an apparatus further comprising a sensor (Stimulation & Recording Unit) configured to measure the parameter and provide the input that is based on the measured parameter.  

Regarding claim 10, Jiang discloses an apparatus wherein the resonant circuit comprises an inductor (L2) configured to be inductively coupled to the primary circuit and a first capacitor (L2) disposed in parallel with the inductor.  
Regarding claim 12, Jiang discloses and implies an apparatus further comprising processing circuitry configured to determine an estimate of the input based upon a time between the transmission phases, the threshold and a capacitance of the electrical energy store (MCU, Page. 71, section B External Transmitter).
Regarding claim 14, Jiang discloses a method further comprising: inductively coupling to a primary circuit (Transmitter); and receiving energy from the inductively coupled primary circuit during both the measurement and transmission phases.  
Regarding claim 15, Jiang discloses a method wherein receiving energy comprises receiving energy with a resonant circuit (L2, C2) during the measurement phase, and wherein the resonant circuit comprises an 
Regarding claim 18, Jiang discloses and implies a method wherein receiving energy from the inductively coupled primary circuit comprises receiving energy in accordance with a resonant frequency, and wherein the control signal is provided for a single period as defined by the resonant frequency prior to returning to the measurement phase.  
Regarding claim 19, Jiang discloses and implies a method wherein receiving the input comprises receiving current representative of the measured parameter, and wherein the method further comprises: measuring the parameter with a sensor (Stimulation & Recording Unit) that provides the current representative of the measured parameter; and switchably disconnecting the sensor in response to the control signal to prevent receipt of the current representative of the measured parameter during the transmission phase.  
Regarding claim 20, Jiang discloses and implies a method wherein evaluating the transmission phases to determine the estimate of the input comprises determining the estimate of the input based upon a time between the transmission phases (MCU, Page. 71, section B External Transmitter).  
Allowable Subject Matter
Claims 3-4, 11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “wherein the first and second switches are responsive to the control signal so as to switchably replace the first capacitor with the electrical energy store” recited in claims 3-4 and 11; or “switchably replacing the first capacitor with the second capacitor” as set forth in claims 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha (US 2017/0118543) discloses a wireless power transfer using resonant inductive link and on-off keying modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849